Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claims 1-3, 5-6, 8-10, 12-13, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rider, U.S. pat. Appl. Pub. No. 2011/0173302, in view of Smith, U.S. pat. Appl. Pub. No. 2004/0181476.
	As per claim 1, Rider discloses a method for configuring a resource object of a cluster of host computer nodes, the resource object partitioned into multiple resource components, e.g., storage and network components, and configured to provide storage resources to a process executing on a host computer node (see par 0028), the method comprising:
a) identifying a plurality of available resource configurations of physical storage resources in a distributed resources system capable of accommodating the resource component and complying with a set of requirements for the resource object, e.g., high availability, fault tolerance, etc. (see par 0031), the distributed resource system comprises an aggregate of the local physical storage resources of each host computer node in a cluster of storage nodes (see par 0028-0029);
b) selecting a resource configuration of the plurality of resource configurations of the plurality of available resource configurations, i.e., select settings for storage and networking modules based on compatibility among hosts and features (see par 0037-0038);
c) generating a mapping between the multiple resource components and local physical storage resources associated with the selected resource configuration (see par 0049); and
d) assigning the multiple resource components to the selected resource configuration, i.e., transmitting storage and network settings to each host in the cluster (see par 0046).
	Rider does not teach using a resource configuration selection scheme that penalizes resource configuration with higher number of redundant storage nodes. However, Smith discloses a prior art method for provisioning system resources that would avoid higher cost configuration, i.e., utilizing higher number of redundant storages, to meet demand of peak load/performance by dynamically allocating (storage) resources in response to changing network conditions and user demands (see Smith, par 0004, 0008), wherein additional resource components such as redundant storage nodes can be dynamically added to the base configuration to meet increased demand (see Smith, par 0012, 0068).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Smith’s teaching in Rider because it would have enabled utilizing resources more efficiently and reducing cost of ownership (see Smith, par 0008).
As per claim 2, Rider teaches displaying/publishing status of the assigned multiple resource components, e.g., storage and bandwidth capabilities, to each host computer node in the cluster, wherein identifying available resource configurations comprises determining which physical storage resource are available based on previously published status of other assigned resource components (see par 0075-0076).
As per claim 3, Rider teaches that the distributed resource system comprises a software defined virtual storage network, wherein the cluster of host computer nodes provide the aggregate of local physical storage resources to virtual machines (see par 0005).
As per claim 5, Rider teaches selecting the resource configuration based on a fitness function, i.e., compatibility, to maintain balance usage of different resource types (see par 0031). 
As per claim 6, Rider teaches defining/creating multiple resource components, i.e., storage and network settings, on corresponding physical storage resources of the selected resource configuration (see par 0059-0060), and creating object components on the host computer node, e.g., local/custom settings, each object component corresponding to one of the resource components (see par 0080-0081).
Claims 8-10, 12-13, 15-17 and 19-20 are similar in scope as that of claims 1-3 and 5-6 and hence are rejected for the same rationale set forth for claims 1-3 and 5-6.

3.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rider and Smith, and further in view of Pang, U.S. pat. No. 6,493,810.
	Rider does not teach that the requirements provide a cache miss profile indicating a cache miss rate for a given cache size intended for the process. However, Pang discloses using cache miss profile, i.e. statistical cache miss rate, to determine optimal memory size to be allocated for a process (see Pang, col 2, ln 30-53).
	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Rider with Pang teaching because it would have enabled demining optimal allocation size of storage volume for the resource object (see Pang, col 1, ln 56-65).


Response to Amendment
4.	Applicant's arguments filed on November 7, 2022 with respect to claims 1-3, 5-10, 12-17 and 19-20 have been fully considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
 5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
11/21/22